PER CURIAM.
We have for review by petition for writ of certiorari an order of the Industrial Relations Commission reversing a decision of a Judge of Industrial Claims on the sole basis that it was not entered within the thirty-day period specified in Section 440.25(3)(b), Florida Statutes.
Since the entry of the Commission’s order in this case, we have decided Scottie-Craft Boat Corp. v. Smith, Fla., 336 So.2d 1150, and Miller v. Oolite Industries, Inc., Fla., 336 So.2d 1152, opinions filed July 30, 1976. On the authority of those decisions, we now grant the petition in the instant ease, quash the order of the Industrial Relations Commission, and remand to the Commission for a determination whether on the facts of this case a trial de novo before a Judge of Industrial Claims is necessary.
It is so ordered.
OVERTON, C. J., and ROBERTS, ADKINS, SUNDBERG and HATCHETT, JJ., concur.